Citation Nr: 0903339	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable.  A preliminary review of the record 
discloses a need for further evidentiary development in this 
case.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).  Consideration may be given to his 
level of education, special training, and previous work 
experience in making this determination, but not to his age 
or the impairment caused by any disabilities that are not 
service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

In the present case, the veteran's service-connected PTSD is 
rated as 50 percent disabling, his service-connected cold 
weather injury of the right lower extremity is rated as 10 
percent disabling, and his service-connected cold weather 
injury of the left lower extremity is rated as 10 percent 
disabling.  These disabilities are to be considered as one 
disability for purposes of his TDIU claim because they were 
each incurred in action during World War II.  See 38 C.F.R. 
§ 4.16(a)(4).  The combined rating for these disabilities is 
60 percent.  See 38 C.F.R. § 4.25 (Combined ratings table.)  
Because the combined rating for disabilities incurred in 
action, which are therefore to be considered as one 
disability for purposes of a TDIU claim, is at least 60 
percent, the schedular criteria for a TDIU are met.  See 38 
C.F.R. § 4.16(a).

The record contains a May 2007 Social Work Note authored by 
J.P.M., MSW, LCSW, stating that due to the veteran's PTSD and 
other medical problems it is unlikely that he could maintain 
any type of gainful employment at this time or in the future.  
J.P.M. did not differentiate between disability due to 
service-connected disorders from disability not attributable 
to service-connected disorders.  As a result, it cannot serve 
as a basis for a grant of a TDIU.  However, it raises a 
reasonable possibility that the veteran's service-connected 
disabilities may preclude gainful employment.  

The Board notes that the veteran underwent VA examinations in 
September 2006 for the purpose of determining the severity of 
his PTSD, whether symptoms of the veteran's nonservice-
connected dementia could be disassociated from his PTSD, 
whether the veteran's cold weather injury residuals to both 
feet were of service origin, and whether the veteran was 
competent for VA purposes.  The September 2006 VA examiner, 
Dr. S.B.P., stated that it was not possible to separate out 
the PTSD and determine the effect that it alone would have on 
the veteran's functioning.  However, an overall Global 
Assessment of Functioning (GAF) for all diagnosed mental 
conditions including PTSD and dementia was estimated to be 
41, and a GAF for PTSD in isolation was estimated to be 45.  
The veteran had not been awarded service connection for his 
cold injuries of the left and right lower extremities at the 
time of the November 2006 VA examinations.

In light of the foregoing, a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran, as to whether the veteran is unemployable due solely 
to his now-service-connected disabilities, would be helpful 
in adjudication of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).   

In addition, the veteran receives routine treatment at the VA 
Medical Center in Kansas City.  While this case is in remand 
status, the RO should obtain all records of current treatment 
for PTSD, cold injury residuals of the lower extremities, and 
tonsillitis.  In reviewing the VA records in the file, the 
Board notes that the most records of treatment are from 
February 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  All VA outpatient treatment records 
pertaining to treatment for PTSD, cold 
weather injury residuals of the lower 
extremities, and tonsillitis from 
February 2007 to the present from the VA 
medical center in Kansas City should be 
obtained and associated with the claims 
file.   

2.  Schedule the veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.
 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran is unable 
to secure or follow a substantially 
gainful occupation solely as a result of 
the combination of his service-connected 
disabilities, which are PTSD, cold 
weather injury to the left and right 
lower extremities, and chronic 
tonsillitis.

The term "at least as likely as not" 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner should consider the 
veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or follow 
a  gainful occupation in light of his 
service-connected disabilities.  

To the extent possible, the examiner 
should distinguish symptoms and 
impairment attributable to the veteran's 
service-connected disorders from those 
attributable to any other diagnosed 
disorders.  

The examiner is requested to provide a 
complete rationale for his or her 
opinion, based on his or her clinical 
experience and medical expertise.  

3.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



